Title: From James Madison to Louis-André Pichon, 23 June 1804 (Abstract)
From: Madison, James
To: Pichon, Louis-André


23 June 1804, Department of State. Acknowledges the letter Pichon wrote him enclosing Martel’s commission for Kentucky. Nowhere in the commission is his residence indicated, but Pichon suggests that the French government would be satisfied if Martel was permitted to live and carry out his duties at Natchez. Despite the sincere desire of the president to give effect to this commission according to the views of the French government, JM must observe that no foreign commercial agent or consul presently resides in Natchez, which, though a port of entry and discharge, can in comparison to New Orleans be considered in many regards a city of the interior. It would be more agreeable to the president and would presumably fulfill the object of Martel’s commission, to fix his residence in New Orleans. If Pichon thinks such a substitution can be made, an exequatur will be delivered to Martel without delay.
